Name: Commission Regulation (EC) NoÃ 971/2005 of 24 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.6.2005 EN Official Journal of the European Union L 165/1 COMMISSION REGULATION (EC) No 971/2005 of 24 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 24 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,6 204 35,2 999 48,9 0707 00 05 052 85,7 999 85,7 0709 90 70 052 89,1 999 89,1 0805 50 10 388 66,5 528 56,5 624 71,1 999 64,7 0808 10 80 388 93,3 400 102,8 508 107,1 512 67,0 524 46,4 528 63,7 720 47,6 804 93,7 999 77,7 0809 10 00 052 187,8 624 188,8 999 188,3 0809 20 95 052 266,1 068 148,4 400 325,6 999 246,7 0809 30 10, 0809 30 90 052 157,0 999 157,0 0809 40 05 624 166,0 999 166,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.